Citation Nr: 0329556	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-11 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
musculoskeletal disability secondary to service-connected 
residuals of rheumatic fever.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active service from January 1942 to September 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia, which denied service connection for a 
musculoskeletal disability secondary to service-connected 
residuals of rheumatic fever.  

Although the RO analyzed the claim as a claim for service 
connection, the Board notes that in a final decision, dated 
in October 1991, the RO denied a claim of entitlement to 
service connection for musculoskeletal complaints secondary 
to service-connected residuals of rheumatic fever.  See also, 
February 1998 decision of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (holding that a 
valid notice of disagreement as to the RO's October 1991 
decision had not been received).  Under the circumstances, 
the Board must find that new and material evidence has been 
presented in order to establish its jurisdiction to review 
the merits of a previously denied claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Therefore, the Board 
has determined that the issue is more accurately 
characterized as stated on the cover page of this decision.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REMAND

In a letter, received in July 2002, the veteran stated that 
he had received relevant treatment at the VA Medical Center 
in Martinsburg, West Virginia, and at what appears to be the 
"Shipler City Clinic."  These records have not been 
associated with the claims files, and should be obtained.  
The determination has been made that additional development 
is necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for musculoskeletal 
disability(ies) since 2000, to include 
treatment at VA facilities in 
Martinsburg, West Virginia, and treatment 
at the Shipler City Clinic .  After 
securing any necessary releases, the RO 
should obtain these records.  

2.  The RO must review the claims files 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

3.  Thereafter, the RO should 
readjudicate the question of whether new 
and material evidence has been submitted 
to reopen the claim for service 
connection..  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




